Citation Nr: 1121570	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-10 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for emphysema, to include due to exposure to Agent Orange.

2. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1969 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO in August, Maine, on brokerage for the RO in Detroit, Michigan.

The Board notes that an August 2007 rating decision granted entitlement to service connection for PTSD, with an initial evaluation of 50 percent, effective June 7, 2005.  In February 2008, within one year of receiving notice of the August 2007 rating decision, the appellant submitted a statement indicating that he wished to file a claim for an increased evaluation for his service-connected PTSD.  To file an appeal, an appellant must file a notice of disagreement within one year of the date that notice of the rating decision was provided to the claimant.  38 C.F.R. § 20.302(b) (2010).  The RO construed the February 2008 statement as a claim for an increased evaluation.  The appellant did not express disagreement with the August 2007 rating decision and specifically indicated that his PTSD had worsened.  Thus, the Board also finds that the February 2008 statement was correctly construed as a claim for an increased evaluation for PTSD and not a notice of disagreement.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The appellant contends that he is entitled to service connection for emphysema, to include due to exposure to Agent Orange in service.  A response from the National Personnel Records Center (NPRC) reflects that the appellant served in Vietnam from August 1970 to September 1971, and thus is presumed to have been exposed to Agent Orange.  A June 2008 VA examination report reflects that the appellant had a diagnosis of emphysema with emphysematous blebs on both lungs.  The Board notes that in a December 2006 letter, R.E.R., M.D., opined that the role Agent Orange played in the development of his emphysematous bullae can certainly be labelled as a contributing factor.  The June 2008 VA examiner stated that the appellant's emphysema was secondary to cigarette abuse.  However, the VA examiner did not provide a rationale for his opinion.  As the VA examiner did not provide a rationale for his opinion that the emphysema was secondary to cigarette abuse and did not provide a specific opinion as to whether the emphysema is related to service, to include exposure to Agent Orange, the Board finds that the June 2008 VA examination is inadequate.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Thus, another VA medical opinion on the etiology of the appellant's emphysema is required in this case.

The appellant's service-connected PTSD was evaluated in a VA examination in June 2008.  In a December 2009 statement, the appellant's wife stated that she feels the appellant's PTSD is getting worse.  In a December 2009 letter, the appellant's representative requested a new VA examination concerning the appellant's PTSD.  As the appellant's wife's statement indicates that his PTSD may have worsened, and the most recent VA examination was in June 2008, nearly three years ago, the Board finds that the June 2008 VA examination is not sufficiently contemporaneous for purposes of evaluating the nature and severity of the appellant's PTSD.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary prior to appellate adjudication of this issue.

Additionally, the appellant submitted VA 21-4142 forms, Authorization and Consent to Release Information to the VA, in May 2010, requesting VA treatment records from the Grand Rapids, Michigan, VA Outpatient Clinic and the VA Ann Arbor Healthcare System from January 2008 to present.  He indicated that the treatment records included mental health records.  The most recent VA treatment record in the claims file is from December 2009.  There is no indication that the RO obtained the VA treatment records requested by the appellant.  Consequently, the appellant's complete VA treatment records from December 2009 to present should be obtained.

The issue of entitlement to TDIU is inextricably intertwined with the appellant's claims for entitlement to service connection for emphysema and entitlement to an initial evaluation in excess of 50 percent for PTSD.  Consequently, the issue of entitlement to TDIU must also be remanded.

Finally, the claims file contains a compact disc (CD) containing evidence about the appellant's application for disability benefits from the Social Security Administration (SSA).  The records on this CD have not been printed.  Thus, while the case is in remand status, the RO should ensure that printouts of all such records are placed in the claim file. 

Accordingly, the case is REMANDED for the following action:

1.  Print out the records related to the appellant's application for SSA disability benefits provided on the CD and associate these records with the VA claims file.

2.  Obtain all of the appellant's VA treatment records from January 2009 to present, including records from the Grand Rapids, Michigan, VA Outpatient Clinic and VA Ann Arbor Healthcare System.  If no records are available, the claims folder must indicate this fact.

3.  After any records have been associated with the claims file, provide the claims folder to an appropriate VA examiner to determine the etiology of the appellant's emphysema and emphysematous blebs on both lungs.  The VA examiner should provide an opinion as to whether the appellant's emphysema and/or emphysematous blebs on both lungs are related to his exposure to Agent Orange in service and/or to any other incident of active duty service.  

The VA examiner should consider the December 2006 letter from R.E.R., M.D., which indicates that Agent Orange was a contributing factor in the development of the appellant's emphysematous bullae.  The VA examiner is asked to reconcile his/her opinion with the December 2006 opinion.

An additional examination of the appellant should be scheduled only if deemed necessary to provide the requested opinion.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  After any records have been associated with the claims file, schedule the appellant for an appropriate VA examination to determine the current nature and extent of the service-connected PTSD.  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

Any testing deemed necessary should be performed.  All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a GAF score and to provide an explanation of the score's meaning.

In addition, the examiner should address the impact of the service-connected PTSD on the appellant's occupational functioning (regardless of his age), to include whether the PTSD renders him unemployable.  

A complete rationale for all opinions expressed must be provided.  

5.  Thereafter, readjudicate the issues of entitlement to service connection for emphysema, to include due to exposure to Agent Orange, entitlement to an evaluation in excess of 50 percent for PTSD, and entitlement to TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


